TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 28, 2018



                                       NO. 03-18-00232-CV


                                Joseph Cotropia M.D., Appellant

                                                  v.

  Texas Medical Board and in his official Capacity Only, Sherif Zaafran, President of the
                            Texas Medical Board, Appellee




         APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on February 26, 2016. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.